DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 02/21/2019.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-3, 10-14, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rouse et al. (“Rouse”, US Pub 2013/0015703)
Regarding claim 1, Rouse teaches (Fig. 1-13, para 34-37, 65-86) a system (Fig. 1-11; various embodiments of systems i.e. 100-1300) for switching a line short-circuit fault section (Fig. 1-3, 7; i.e. substations 2a, 2b’s switches 5A, 5B are used to switch and adjust fault section 10; para 32, 65) in art inverter-based (Fig. 1-3, 7-10; AC/DC inverters, 46, 59 or 78; para 51, 57, 65-66) stand-alone microgrid (Fig. 1-13; microgrid is the boxed-lined-diagram that is located between two local grid sources, i.e. 1A-1B), the system comprising; multiple intelligent switchgears (Fig. 1-3, 7; switches 5A-5B that are located in substations 2A-2B, respectively) disposed on a line (Fig. 1-3, 7; distribution line 3) in the stand-alone microgrid so as to control opening or closing of the line (para 37);
a battery inverter (Fig. 1-3, 7; battery 45 and AC/DC inverters, 46, 59 or 78) having a current limiter (para 65) built therein so as to limit an output current; and an operating system (i.e. logic control; para 35-37, 52-58 and 62-66) receiving (logic control; para 56-58) information on a short-circuit fault (Fig. 1-3, 7; i.e. fault 10) of the line (Fig. 1-3, 7; distribution line 3) from the multiple intelligent switchgears (Fig. 1-3, 7; i.e. switches 5A, 5B)  determining a fault section (Fig. 1-3, 7; i.e. fault between L1 and L2), and controlling the battery inverter (Fig. 1-3, 7; battery 45 and AC/DC inverters, 46, 59 or 78) to limit the output current (para 65).
claim 2, Rouse teaches (Fig. 1-13, para 34-37, 65-86) the operating system (i.e. logic control; para 35-37, 52-58 and 62-66) determines the fault section (Fig. 1-3, 7; i.e. fault 10 between L1 and L2) on the basis of information received from the intelligent switchgears grid (Fig. 1-3, 7; i.e. switches 5A, 5B)  performs control to open an intelligent switchgear disposed in front of the determined fault section (Fig. 1-3, 7; i.e. fault 10 between L1 and L2).
Regarding claim 3, Rouse teaches (Fig. 1-13, para 34-37, 65-86) the operating system (i.e. logic control; para 35-37, 52-58 and 62-66) checks whether or not the battery inverter (Fig. 1-3, 7; battery 45 and AC/DC inverters, 46, 59 or 78) limits the output current (para 65) and performs control to open the intelligent switchgear (Fig. 1-3, 7; i.e. switches 5A, 5B).
Regarding claim 10, Rouse teaches (Fig. 1-13, para 34-37, 65-86) a system (Fig. 1-11; various embodiments of systems i.e. 100-1300) for switching a line short-circuit fault section (Fig. 1-3, 7; i.e. substations 2a, 2b’s switches 5A, 5B are used to switch and adjust fault section 10; para 32, 65) in art inverter-based (Fig. 1-3, 7-10; AC/DC inverters, 46, 59 or 78; para 51, 57, 65-66) stand-alone microgrid (Fig. 1-13; microgrid is the boxed-lined-diagram that is located between two local grid sources, i.e. 1A-1B), the system comprising; multiple intelligent switchgears (Fig. 1-3, 7; switches 5A-5B that are located in substations 2A-2B, respectively) disposed on a line (Fig. 1-3, 7; distribution line 3) in the stand-alone microgrid so as to control opening or closing of the line (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 37 and 65); an output limiting means (para 65) limiting an output current on the line (distribution line 3); and an operating system (i.e. logic control; para 35-37, 52-58 and 62-66) controlling the output limiting means to limit the output current, when a short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65) is determined by receiving information on the short-circuit fault of the line from the multiple intelligent switchgears (Fig. 1-3, 7; i.e. switches 5A, 5B).
Regarding claim 11, Rouse teaches (Fig. 1-13, para 34-37, 65-86) the operating system (i.e. logic control; para 35-37, 52-58 and 62-66) opens an intelligent switchgear (Fig. 1-3, 7; i.e. switches 5A, 5B) disposed in front of a point of the short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65) when the output current is limited by the output limiting means (para 65).
Regarding claims 12, 17, Rouse teaches (Fig. 1-13, para 34-37, 65-86) the output limiting means (para 65) limits the output current to be less than a magnitude of a minimum current that is capable of opening the intelligent switchgear (Fig. 1-3, 7; i.e. switches 5A, 5B).
claim 13, Rouse teaches (Fig. 1-13, para 34-37, 65-86) a method, of switching a line short-circuit fault section (Fig. 1-3, 7; i.e. substations 2a, 2b’s switches 5A, 5B are used to switch and adjust fault section 10; para 32, 65) in an inverter-based (Fig. 1-3, 7-10; AC/DC inverters, 46, 59 or 78; para 51, 57, 65-66) stand-alone microgrid (Fig. 1-13; microgrid is the boxed-lined-diagram that is located between two local grid sources, i.e. 1A-1B), the method comprising; limiting an output current (para 65) in a battery inverter (Fig. 1-3, 7; battery 45 and AC/DC inverters, 46, 59 or 78) having a current limiter built therein lo limit, the output current, when a short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65) occurs on a line (Fig. 1-3, 7; distribution line 3) of the stand-alone microgrid; and opening an intelligent switchgear (Fig. 1-3, 7; switches 5A-5B that are located in substations 2A-2B, respectively) disposed in front of a point of the short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65) when the output current is limited in the limiting of the output current (para 65).
Regarding claim 14, Rouse teaches (Fig. 1-13, para 34-37, 65-86) measuring, by the intelligent switchgear (Fig. 1-3, 7; switches 5A-5B that are located in substations 2A-2B, respectively), a fault current (para 65) to transmit fault information to an operating system (i.e. logic control; para 35-37, 52-58 and 62-66);
determining whether or not the fault information received by the operating system is on the short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65); and
limiting (para 65) the output current in the battery inverter (Fig. 1-3, 7; battery 45 and AC/DC inverters, 46, 59 or 78) when the short-circuit fault is determined.
Regarding claim 16, Rouse teaches (Fig. 1-13, para 34-37, 65-86) determining (i.e. logic control; para 35-37, 52-58 and 62-66) whether a fault section due to the short-circuit fault (Fig. 1-3, 7; i.e. fault 10 between L1 and L2; para 32, 65) is a section between a circuit breaker (Fig. 1-3, 7; switches 5A, 5B; para 31) on the line and a first intelligent switchgear; and opening the circuit breaker on the line when the fault section is the section between the circuit breaker on the line and the first intelligent switchgear.
Allowable Subject Matter
5. 	Claims 4-9, 15, 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 4, a search of prior art(s) failed to teach “the operating system checks whether a magnitude of a short-circuit fault current limited by the battery inverter is smaller than a magnitude of a minimum current that is capable of opening the intelligent switchgear and performs control to open the intelligent switchgear”.
Claims 6-9 are depending from claim 4. 
Regarding claim 5, a search of prior art(s) failed to teach “the operating system checks whether a magnitude of a short-circuit fault current limited by the battery inverter is smaller than a magnitude of a minimum current that is capable of opening the intelligent switchgear and performs control to open a circuit breaker disposed on the line when the current is not limited bv the battery inverter”.
Regarding claim 15, a search of prior art(s) failed to teach “the determining of whether or not the fault information is on the short-circuit fault determines that there is the short-circuit fault when a magnitude of the fault current received according to the fault information is larger than an operating current of an over current relay”.
Regarding claim 18, a search of prior art(s) failed to teach “checking whether the output current is limited to less than die magnitude of the minimum current that is capable of opening the intelligent switchgear in the limiting of the output current, wherein the opening of the intelligent switchgear is performed by checking whether the output current is limited”.
Claims 19-22 are depending from claim 18.
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/02/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838